Citation Nr: 0801282	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  02-00 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date earlier than June 27, 2000, 
for the award of a 10 percent evaluation for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Denver, Colorado, 
Department of Veterans Affairs (VA) Regional Office (RO).

This case has a rather complicated procedural history, 
pertinent parts of which are set out below.  On March 1, 
1995, VA received a claim from the veteran to reopen a 
previously denied claim for service connection for bilateral 
hearing loss (denied in January 1992).  A July 1998 rating 
decision granted service connection for bilateral hearing 
loss at a noncompensable rate, effective January 22, 1992 - 
the date of the veteran's original claim.  The veteran 
disagreed with the noncompensable rating assigned and in 
February 2000 the RO issued a statement of the case (SOC) 
explaining why the noncompensable evaluation had been 
assigned.  Two days later, the RO issued a rating decision 
continuing the noncompensable disability evaluation.  On June 
27, 2000, the veteran submitted a VA Form 9 indicating that 
he wanted a Board hearing at a local VA office, and that he 
did not feel his hearing was properly evaluated and that he 
was requesting a new hearing examination.  The veteran was 
afforded another examination and in January 2001 the RO 
issued a rating decision increasing his disability rating to 
10 percent effective August 15, 2000; a subsequent November 
2001 rating decision granted an earlier effective date of 
June 27, 2000, the day VA received the VA Form 9 which the RO 
considered an "informal claim."  The veteran filed another 
VA Form 9 in January 2002 indicating disagreement with the 
starting date of compensation.  

In January 2005 the Board issued a decision denying the 
veteran's earlier effective date claim.  In that decision the 
Board found that the June 2000 VA Form 9 was not timely for 
purposes of a Substantive Appeal of the July 1998 rating 
decision, and then considered the veteran's claim as a claim 
to reopen initiated by that VA Form 9.  On March 22, 2007, 
the United States Court of Appeals for Veterans Claims issued 
a memorandum decision vacating the January 2005 Board 
decision and remanding it to the Board for further 
proceedings.  The Court explained that on remand the Board 
must consider whether, in light of the RO's erroneous 
handling of the appellant's claim, the appellant did indeed 
preserve his appellate rights on his initial claim, and if 
so, whether he may be entitled to an earlier effective date 
for his disability rating.  

In June 2002, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of that hearing has been associated with the 
claims file.  


FINDINGS OF FACT

1.  An August 15, 2000, VA audiological examination showed 
for the first time that the veteran met the criteria for a 10 
percent evaluation for bilateral hearing loss. 

2.  In November 2001, the veteran was awarded an effective 
date of June 27, 2000, for the grant of an increased rating 
to 10 percent for bilateral hearing loss.

3.  Prior to June 27, 2000, the facts fail to show that the 
veteran's service-connected bilateral hearing loss met the 
criteria for a 10 percent evaluation.  


CONCLUSION OF LAW

The criteria for an effective date prior to June 27, 2000, 
for the assignment of a 10 percent rating for service-
connected bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.400 (2007); 4.85, 4.86 (1998 & 2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Id.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in June 2003 that fully addressed 
all four notice elements.  The letter informed the veteran of 
what evidence was required to substantiate his claim for an 
earlier effective date.  Specifically, the veteran was told 
that the effective date of an increase shall be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  The veteran was also informed of his and VA's 
respective duties for obtaining evidence and asked to submit 
evidence and/or information in his possession to the AOJ.  

Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the veteran because the actions taken 
by VA after providing the notice have essentially cured the 
error in the timing of notice.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  Not only has the veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the AOJ also readjudicated the case after the 
notice was provided, when it issued a supplemental statement 
of the case in August 2003.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the AOJ's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
AOJ).  Furthermore, in December 2007 the veteran submitted a 
letter indicating that he did not have any other evidence to 
submit.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The June 2003 notification letter did not 
include notice as to the first four elements; however, the 
Board finds no prejudice to the veteran.  See Bernard, supra.  
The veteran was awarded service connection for bilateral 
hearing loss in July 1998, effective to March 1992; 
therefore, the first three elements are moot.  As to degrees 
of disability, the veteran previously argued that he was 
entitled to an increased rating thereby showing actual 
knowledge of that element.  The veteran now asserts that the 
increased rating he was granted should be effective earlier 
than the date assigned by the RO.  As discussed above, notice 
as to effective dates was provided in the June 2003 letter.    

The Board notes that it is considering a June 2000 VA Form 9 
as a notice of disagreement (with a rating decision denying a 
compensable evaluation for bilateral hearing loss) when the 
RO considered it as an informal claim (the document was not 
timely for purposes of perfecting an appeal).  As such, the 
relevant appeal documents may not be precisely in order; 
however, the Board finds no prejudice to the veteran.  The 
veteran's present claim stems from a grant of a compensable 
rating subsequent to the June 2000 notice of disagreement.  
Since that grant of benefits, the veteran has consistently 
argued that he is entitled to an earlier effective date for 
the increase to a compensable evaluation, and the RO has 
responded accordingly.  The veteran was also afforded a 
personal hearing before a Member of the Board in June 2002 
regarding his claim for an earlier effective date.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record private medical records, 
VA treatment records, hearing transcripts, a "buddy" 
statement from one of the veteran's former co-workers, and 
service treatment records.  There is no indication that any 
other treatment records exist that should be requested, or 
that any pertinent evidence has not been received.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II. Earlier Effective Date

Service connection is currently in effect for bilateral 
hearing loss, rated as 10 percent disabling effective June 
27, 2000.  The veteran asserts that the 10 percent rating 
should be effective prior to this date.  

Relevant Law

Statutory and regulatory provisions specify that unless 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be 
fixed in accordance with the facts found, but will not be 
earlier than the date of receipt of the claimant's 
application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  In 
general, the effective date of an award of an increased 
rating will be the date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1).  

Section 5110(b)(2) of Title 38 of the United States Code 
specifically provides that in cases involving a claim for an 
increased evaluation, the effective date will be the earliest 
date as of which it is factually ascertainable that an 
increase in disability occurred if the claim is received 
within one year from such date.  See also 38 C.F.R. 
§ 3.400(o)(2) (which provides that, if the claim is not 
received within one year from such date, the effective date 
is the date of receipt of claim); Harper v. Brown, 10 Vet. 
App. 125, 126- 127 (1997) (holding that 38 C.F.R. 
§ 3.400(o)(2) is applicable only where the increase in 
disability precedes the filing of the claim and the claim is 
received within one year of the increase).  Thus, determining 
whether an effective date assigned for an increased rating is 
proper under the law requires: (1) a determination of the 
date of the receipt of the claim for the increased rating; 
and (2) a review of all the evidence of record to determine 
when an increase in disability was "ascertainable."  
Hazan v. Gober, 10 Vet. App. 511, 521 (1992).

The effective dates of awards based on liberalizing laws 
should be set in accordance with the provisions of 38 C.F.R. 
§ 3.114(a) (2007).  38 C.F.R. § 3.400(p) (2007).  According 
to 38 C.F.R. § 3.114(a), the effective date based upon a 
liberalizing law cannot be earlier than the effective date of 
the Act or administrative issue.  See 38 C.F.R. § 
3.114(a)(1); see also 38 U.S.C.A. § 5110(g).  

With respect to rating impairment caused by service-connected 
disability, those evaluations are determined by the 
application of a schedule of ratings, which is based upon the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  The Board is also aware of the holding 
in Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007) concerning various disability ratings over the course 
of an appeal.  The case has no application here, as discussed 
in greater detail below.

The VA amended its regulations for rating diseases of the ear 
and other sense organs (which includes defective hearing 
acuity), effective June 10, 1999.  See 64 Fed. Reg. 25,202-
210 (May 11, 1999) (codified at 38 C.F.R. §§ 4.85-86 (1999-
2007)), effective June 10, 1999.  Under the amended VA 
regulations in effect on and subsequent to June 10, 1999, 
Table VI is used to determine the Roman numeral designation 
(I through XI) for hearing impairment based on a combination 
of the percent of speech discrimination and the puretone 
threshold average.  Puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, 
divided by four.  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  See 38 
C.F.R. § 4.85(b),(d) (2007).

Amended 38 C.F.R. § 4.85(c) states that Table VIa is used to 
determine a Roman numeral designation (I through XI) for 
hearing impairment based only on the puretone threshold 
average.  38 C.F.R. § 4.85(c).  Table VIa will be used when 
the examiner certifies that the use of the speech 
discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, 
etc., or when indicated under the provisions of 38 C.F.R. 
§ 4.86.

Amended 38 C.F.R. § 4.86(a) provides that when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(a) (2007).  

Amended 38 C.F.R. § 4.85(b) states that when the puretone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b) (2007). 

Under the regulations for rating diseases of the ear and 
other sense organs, in effect prior to June 10, 1999, Table 
VIa is for use only when the Chief of the Audiology Clinic 
certifies that language difficulties or inconsistent speech 
audiometry scores make the use of both puretone average and 
speech discrimination inappropriate.  See 38 C.F.R. § 4.85(c) 
(1998).  The substance of Tables VI and VII were not altered 
when the regulations were amended in 1999.  

The Court has noted that the assignment of disability ratings 
for hearing impairment are derived at by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Facts & Analysis

In November 2001, the veteran was awarded an effective date 
of June 27, 2000, for the grant of an increased rating to 
10 percent for bilateral hearing loss.  This was taken as a 
date of an informal claim, after which the entitlement was 
shown by VA examination in August 2000.

After a careful review of the evidence, the Board finds that 
the preponderance of such evidence is against a finding that 
the veteran warrants an effective date earlier that June 27, 
2000, for the grant of an increased disability evaluation to 
10 percent for service connected bilateral hearing loss.  As 
noted above the Board is considering the VA Form 9 submitted 
by the veteran in June 2000 as a notice of disagreement with 
a February 2000 rating decision.  In March 1995, the veteran 
filed a claim to reopen a previously denied claim for service 
connection for bilateral hearing loss (denied in January 
1992).  The veteran's claim was reopened, he was granted 
service connection at a noncompensable rate, effective 
January 1992, he was then granted a compensable rating and 
appealed the effective date of the compensable rating.  The 
veteran has timely perfected his appeal.  Accordingly, the 
Board has considered whether the veteran warrants an earlier 
effective date for the grant of an increase with the original 
date of claim as March 1, 1995.  

In general, the effective date of an award of an increased 
rating will be the date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1); see also 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  In this case the veteran's original claim was 
received March 1, 1995; however, the competent medical 
evidence of record does not show bilateral hearing loss to a 
compensable degree at that time or until years later.  The 
veteran has submitted many reports of audiological 
examination, both from private sources and from VA.  The 
Board notes that on many of these examination reports the 
actual puretone thresholds were not written out, and thus for 
the purpose of the discussion below the Board has estimated 
the thresholds based upon the "O's" and the "X's" charted 
out.  In cases where it was not clear which of two numbers 
was marked the Board used the number showing more hearing 
loss, and in cases where there was no mark for the puretone 
threshold at the 1000, 2000, 3000 or 4000 ranges the Board 
averaged the estimated loss from the frequencies that were 
marked.  While this is not ideal, the results are probative 
as to when the veteran was entitled to a higher evaluation 
for bilateral hearing loss.    

The veteran has submitted multiple audiograms from testing 
from years prior to his claim (December 1972, June 1978, 
March 1980, and August 1980).  These examination reports are 
not from the period for consideration of the appropriate 
effective date.  In any event, these reports do not show 
hearing loss at a compensable degree for VA purposes.  At 
worst, these audiograms show approximate averages of puretone 
thresholds in the applicable ranges (rounded up to the 
nearest whole number) of 47 in the right ear, and 49 in the 
left ear.  Some of these reports do not show speech 
discrimination scores, and it is unclear what method was used 
to determine scores that were listed.  At worst, speech 
discrimination was recorded as 80 percent in the right ear 
and 76 percent in the right ear.  Even using these numbers, 
showing the worst approximated ranges from multiple 
examinations, the veteran would still not warrant a 
compensable rating for bilateral hearing loss.  From Table VI 
of 38 C.F.R. § 4.85, a Roman numeral III is derived for both 
the right ear and the left ear.  A noncompensable evaluation 
is derived from Table VII of 38 C.F.R. § 4.85 by intersecting 
row III with column III (since both ears have the same Roman 
numeral, neither ear is the "better ear.").  

Audiological examination reports do not show bilateral 
hearing loss to a compensable degree until years after the 
veteran filed his claim for service connection.  Relevant to 
this claim, the veteran's claims folder includes private 
audiological testing reports from February 1995, July 1996, 
November 1997 and a cumulative audiogram sheet showing 
puretone threshold scores from March 1998, August 1998, 
January 1999, and May 1999 (the scores for the previously 
mentioned November 1997 report were also recorded on this 
sheet); and VA audiological examination reports from October 
1997, January 2000, and August 2000.  The Board presumes that 
the VA audiological examinations were conducted by state-
licensed audiologists and in accordance with the Maryland CNC 
Test, and without the veteran's use of hearing aids, as is 
required under 38 C.F.R. § 4.85(a).  As such, the VA 
examinations have been given high probative value.  The 
actual puretone thresholds were not written out on the 
private audiological testing reports from February 1995 and 
July 1996, and thus the Board has estimated the thresholds in 
the manner described above.

The veteran was awarded a 10 percent disability rating based 
on 38 C.F.R. § 4.86, which allows the use of an alternative 
rating table for the evaluation of hearing impairment when 
puretone thresholds at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  
See 38 C.F.R. § 4.86 (2007).  Prior to June 10, 1999, the use 
of the alternative table was only permitted when the Chief of 
the Audiology Clinic certified that language difficulties or 
inconsistent speech audiometry scores made the use of both 
puretone average and speech discrimination inappropriate.  
There is no such certification of record.  Accordingly, the 
veteran cannot be assigned an effective date prior to June 
10, 1999 for an increased rating based on the use of the 
alternative rating table.  See 38 C.F.R. §§ 3.400(p), 
3.114(a), 4.85, 4.86 (1998 & 2007).

A. Period Prior to June 10, 1999

The competent medical evidence of record shows that the 
veteran did not have bilateral hearing loss to a compensable 
degree prior to June 10, 1999.  The July 1995 results show an 
estimated average puretone threshold of 64 in the right ear 
with 88 percent discrimination.  The left ear had an 
estimated average puretone threshold of 60 with 92 percent 
discrimination.  The Board notes that report does not 
indicate whether the Maryland CNC Test was used.  In any 
event, from Table VI of 38 C.F.R. § 4.85, a Roman numeral III 
is derived for the right ear and a Roman Numeral II for the 
left ear.  A noncompensable evaluation is derived from Table 
VII of 38 C.F.R. § 4.85 by intersecting row III with column 
II.  The July 1996 results do not include speech 
discrimination scores and show estimated puretone thresholds 
lower than those shown on the July 1995 report. 

The veteran was first given a VA audiological examination in 
October 1997.  The examination report shows puretone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
55
55
70
70
LEFT
55
55
60
65

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 92 percent in the left ear.  
These results establish that the veteran had an average 
puretone threshold of 63 in the right ear with 88 percent 
discrimination.  The left ear had an average puretone 
threshold of 59 with 92 percent discrimination.  From Table 
VI of 38 C.F.R. § 4.85, a Roman numeral III is derived for 
the right ear and a Roman numeral II for the left ear.  A 
noncompensable evaluation is derived from Table VII of 
38 C.F.R. § 4.85 by intersecting row III with column II.  The 
Board notes that under the current regulations these results 
would entitle the veteran to the use of Table VIa which rates 
hearing impairment based only on puretone threshold average; 
however, that regulation did not come into effect until June 
1999.  See 38 C.F.R. § 4.86 (2007).  

The veteran's claims folder also contains a private 
audiometric examination report from November 1997 and a 
cumulative audiogram sheet showing the written out results of 
that examination.  Puretone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
50
X
65
LEFT
45
50
X
45

Thresholds at the 3000 Hertz level were not reported.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear and 88 percent in the left ear.  The Board 
notes that the report does not indicate whether the Maryland 
CNC Test was used.  In any event, using the reported results 
for the 3 frequencies, these results would establish that the 
veteran had an average puretone threshold of 55 in the right 
ear with 96 percent discrimination, and that the left ear had 
an average puretone threshold of 47 with 88 percent 
discrimination.  From Table VI of 38 C.F.R. § 4.85, a Roman 
numeral I is derived for the right ear and a Roman numeral II 
for the left ear.  A noncompensable evaluation is derived 
from Table VII of 38 C.F.R. § 4.85 by intersecting row II 
with column I.  

The veteran has also submitted a cumulative audiogram sheet 
showing puretone threshold scores from private audiological 
examinations in March 1998, August 1998, January 1999, and 
May 1999.  This sheet does not contain any speech 
discrimination scores.  However, this sheet is probative as 
to the veteran's hearing impairment around the time the VA 
regulations were changed to allow the use of an alternative 
rating table when puretone thresholds at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, or when the puretone threshold is 
30 decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz.  See 38 C.F.R. § 4.86 (2007).  None of the 
recorded audiograms show that either of these conditions was 
met; including an audiogram from May 24, 1999, only weeks 
before the current regulations came into effect.      

B. Period as of June 10, 1999

A January 2000 VA audiological evaluation shows puretone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
55
65
60
LEFT
45
55
55
55

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 96 percent in the left ear.  
These results establish that the veteran had an average 
puretone threshold of 56 in the right ear with 92 percent 
discrimination.  The left ear had an average puretone 
threshold of 53 with 96 percent discrimination.  From Table 
VI of 38 C.F.R. § 4.85, a Roman numeral I is derived for both 
the right ear and the left ear.  A noncompensable evaluation 
is derived from Table VII of 38 C.F.R. § 4.85 by intersecting 
row I with column I (since both ears have the same Roman 
numeral, neither ear is the "better ear.").  The Board 
notes that 38 C.F.R. § 4.86 is not for application as the 
puretone threshold at 1000 Hertz is not 55 decibels or more 
for either ear.   

The veteran's representative has indicated that the January 
2000 VA examination may have been done with the veteran using 
his hearing aids, or could be invalid in some other way.  
This argument appears to be based on the fact that the report 
does not indicate whether a hearing aid was worn during 
testing or not, and that the reported speech discrimination 
scores seem to show improved hearing when compared with the 
results of the October 1997 VA examination.  As stated above, 
the Board presumes that this VA audiological examination was 
conducted by a state-licensed audiologist and in accordance 
with the Maryland CNC Test, and without the veteran's use of 
hearing aids, as is required under 38 C.F.R. § 4.85(a).  In 
this case, there is no indication otherwise.  Additionally, 
it is not shown that the examination was in some way 
incorrectly prepared or that the examination report is 
invalid in any other way.  As such, the January 2000 VA 
examination has been given high probative value. 

An August 2000 VA audiological evaluation shows puretone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
60
60
65
65
LEFT
60
60
60
60

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 98 percent in the left ear.  
These results establish that the veteran had an average 
puretone threshold of 63 in the right ear with 92 percent 
discrimination.  The left ear had an average puretone 
threshold of 60 with 88 percent discrimination.  From Table 
VI of 38 C.F.R. § 4.85, a Roman numeral II is derived for the 
right ear and a Roman numeral III for the left ear.  A 
noncompensable evaluation is derived from Table VII of 
38 C.F.R. § 4.85 by intersecting row III with column II.

As the puretone thresholds at each of the four specified 
frequencies are 55 decibels or more for each ear, the veteran 
is entitled to use Table VIa for both ears.  From Table VIa 
of 38 C.F.R. § 4.85, a Roman numeral V is derived for the 
right ear and a Roman numeral IV for the left ear.  A 
10 percent evaluation is derived from Table VII of 38 C.F.R. 
§ 4.85 by intersecting row V with column IV.

C. Conclusion

Hearing loss to a compensable degree is not shown until 
August 2000.  As this date is later than the veteran's date 
of claim (March 1, 1995), August 2000 appears to be the 
appropriate effective date for the grant of an increased 
rating to 10 percent for bilateral hearing loss.  See 
38 C.F.R. § 3.400(o)(1); see also 38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  In this case, the veteran was awarded an 
effective date of June 27, 2000.  As the competent evidence 
does not show that an effective date is warranted prior to 
the already assigned date of June 27, 2000, the veteran's 
claim must be denied.  

The Board has considered a June 1999 letter written by one of 
the veteran's former co-workers.  In this letter the co-
worker essentially states that the veteran appeared to have 
difficulty hearing while they worked together, even with a 
hearing aid, and also that in the co-workers opinion the 
veteran was demoted because of his hearing impairment.  This 
letter has little if any probative value in terms of the 
schedular rating assigned in this case as disability ratings 
for hearing impairment are derived at by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered.  See Lendenmann, 
3 Vet. App. at 349.  No request for extraschedular 
consideration has been raised and the Board cannot enter such 
consideration in the first instance.

For all the reasons above, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran warrants an effective date earlier than June 27, 2000 
for the grant of an increased rating to 10 percent for 
service-connected bilateral hearing loss.  Thus, the claim is 
denied, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to an effective date earlier than June 27, 2000, 
for the award of a 10 percent evaluation for bilateral 
hearing loss is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


